PER CURIAM.
'Complaint was filed July 3, 1963, charging the respondent Fordham with professional misconduct. After hearing, the referee found the respondent guilty as charged and recommended that he be disbarred.
The Board of Governors upon review of the referee’s report concurred in the finding of guilt and ordered that the respondent be disbarred from the practice of law in Florida.
More than 30 days have now elapsed since the Board of Governors filed its judgment and record of the proceeding in this Court. No petition for review of said judgment has been filed pursuant to Rule 11.11(3) of the Integration Rule of The Florida Bar, 31 F.S.A.
We have studied the record and have concluded that there is no reason to disturb the judgment of the Board of Governors which is hereby confirmed. The respondent William A. Fordham is hereby disbarred from the practice of law in Florida and the costs of this proceeding in the amount of .$82.65 are hereby taxed against him.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORN AL and O’CONNELL, JJ., concur.